Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0222732 A1 to Higuchi et al., hereinafter, “Higuchi” in view of High Accuracy Monocular SFM and Scale Correction for Autonomous Driving to Song et al., hereinafter, “Song”. 
Claim 1. A method for determining road information, applicable to a vehicle provided with a camera, wherein the method comprises: triggering the camera to capture M images during driving, M being an integer greater than or equal to 2; Higuchi [0027] teaches for a traveling environment recognition device 1, a measurement apparatus as illustrated in FIG. 1 is formed of two cameras, and is applied to the traveling environment recognition device 1 as illustrated in FIG. 2, FIG.5
Higuchi [0030] teaches the traveling environment recognition device 1 is mounted on a vehicle and is applied to an in-vehicle system 3 illustrated in Figure 2. The in-vehicle system 3 is an apparatus in which the traveling environment recognition device 1 detects a traffic lane and a three-dimensional object which exist ahead of this vehicle (hereinafter, referred to as target vehicle), transmits the detection results to the control unit 2, and controls the vehicle or warns a person in the vehicle of danger on the basis of the detection results., and enable the moving vehicle to avoid the first roadway lane constraint and the second roadway lane constraint.
performing three-dimensional reconstruction based on the M images to obtain a three-dimensional model; Higuchi [0044] teaches the object detection unit detects an object such as a traffic lane, a curb, a guardrail, a building, or a tree, and the distance thereto is calculated on the basis of a difference in vision between the camera 4a and the camera 4b, to thereby obtain a three-dimensional position of the object (Step 106). It should be noted that the three-dimensional coordinate system at this time is expressed by, for example, a Cartesian coordinate system in which a middle point between the camera 4a and the camera 4b is set to the origin and a target vehicle traveling direction, a horizontal direction, and a vertical direction are Z, X, and Y, respectively, as illustrated in FIG. 5. With regard to the traffic lane and the three-dimensional object, for example, the object detection unit analyzes three-dimensional data which can be obtained by processing images taken by the camera 4a and the camera 4b, and thus can detect a vertical structure as the three-dimensional object and a white line existing horizontally and continuously as the traffic lane. When two or more cameras (hereinafter, referred to as stereo camera) are used, high-resolution three-dimensional data can be obtained, and hence it is possible to detect small targets such as the traffic lane and the curb with high accuracy except a far region in which the resolution becomes lower. In addition, unlike a radar, in the stereo camera, detection performance for a three-dimensional object does not depend on reflection characteristics of a target object. Therefore, a wide variety of objects such as a plant and a building can be detected, and also with regard to objects along the road shape, a larger number of targets can be detected. 
Higuchi [0045] teaches Then, in Step 106, a list of position information of N points, that is, LL=[(X.sub.1, Z.sub.1), (X.sub.2, Z.sub.2), . . . , (X.sub.N, Z.sub.N)] is created from, for example, the detected traffic lane, and a quadratic function of Expression 2 given below is applied thereto according to a least-squares method or the like. 
X=a.times.Z.sup.2+b.times.Z+c (Expression 2) 
Higuchi [0045] teaches in this way, the road shape is predicted (Step 107). At this time, the road shape may be predicted on the basis of a straight line, a polynomial, the combination of a plurality of straight lines, the combination of polynomials, and the like in addition to the quadratic function. In addition, at this time, as illustrated in FIG. 6, when the road shape is predicted in an X-Z coordinate system in which the road is viewed from directly above, a curve can be predicted. As illustrated in FIG. 7, when the road shape is predicted in a Y-Z coordinate system in which the road is viewed directly from the side, a gradient can be predicted. FIG. 8 illustrates an example in which the road shape of the curve is predicted by two straight lines, and FIG. 9 illustrates an example in which the road shape of the curve is predicted by a polynomial representing curved lines. In addition, the road shape prediction unit may predict the road shape on the basis of objects constituting the road shape such as a curb, a guardrail, a central reservation, and a border between asphalt and a road end, instead of the position information of the traffic lane. Further, for the prediction of the road shape, a map database and a GPS of the navigation system (not shown) may be used instead of the detection results in Step 106, and the road shape on which the target vehicle is traveling may be acquired and predicted from the map database. At this time, if the road shape is predicted by using the stereo camera, unlike a monocular camera and the like, three-dimensional positions of a traffic lane, a curb, and the like can be obtained, and hence the road shape can be predicted with more excellent accuracy. 
Higuchi [0046] teaches Then, a three-dimensional object selection region (FIG. 6 and FIG. 7) obtained by defining a predetermined range in the road shape predicted in Step 107 is set, and an object within the set region is selected, whereby a list of position information of M points in the three-dimensional objects, that is, RL=[(X.sub.1', Z.sub.1'), (X.sub.2', Z.sub.2'), . . . , (X.sub.M', Z.sub.4')] is obtained (Step 108). At this time, toward a farther place, the prediction accuracy becomes lower, and the detection accuracy of the three-dimensional object becomes lower. Therefore, the region in which the three-dimensional object is selected may be set to be larger toward the farther place. In addition, in a near place, the stereo camera can detect a three-dimensional object along the road such as a building as well as objects constituting the road shape such as a traffic lane and a curb. Therefore, a difference between position information of the traffic lane and the curb and position information of the three-dimensional object along the road is obtained in the near place, and the three-dimensional object selection region can be set in consideration of the difference between the position information of the traffic lane and the position information of the three-dimensional object along the road. This makes it possible to correctly select the three-dimensional object even in a wide road with a large number of traffic lanes. Further, the three-dimensional object is selected from the objects actually constituting the road shape such as the traffic lane and the curb, on the basis of the predicted road shape, whereby the three-dimensional object along the road shape can be selected with high accuracy. 
determining a first vector in the three-dimensional model, the first vector being configured to indicate a gravity direction of the three-dimensional model; Higuchi  [0047] teaches in Step 109, the application of the quadratic function or the like is performed by using: the list LL of the position information of the traffic lane which is used for predicting the road shape in Step 107; and the list RL of the position information of the three-dimensional object selected in Step 108, to thereby estimate the road shape. Alternatively, the application of the quadratic function or the like may be performed by using only the list RL of the position information of the three-dimensional object selected in Step 108. Still alternatively, Steps 108 and 109 may be repeated a plurality of times, that is, a three-dimensional object is selected again by using results of the application of the quadratic function and the like using the list RL, and the quadratic function and the like are applied thereto again. In the prediction of the road shape in Step 107, the road shape toward the far place is predicted on the basis of the traffic lane and the like in the near place, and when the road shape is estimated by adding the position information of the far three-dimensional object, the estimation results with reduced errors can be obtained even in the far place. The stereo camera has a high resolution of three-dimensional data, and can detect a wide variety of three-dimensional objects, and hence a larger number of three-dimensional objects can be utilized. In addition, even when the target vehicle is traveling on a sloping road as illustrated in FIG. 10, a gradient of the sloping road on which the target vehicle is currently traveling can be obtained by calculating an angle .theta. formed by a road surface and a vertical three-dimensional object. In particular, the stereo camera has high resolution, and hence the angle .theta. formed by the road surface and the vertical three-dimensional object can be calculated with excellent accuracy., FIG 7
and determining road information of a road where the vehicle is located based on M spatial positions and the first vector, the M spatial positions being spatial positions of the center of the camera in the three-dimensional model respectively at M time points and the M images are captured by the camera respectively at the M time points, and the road information comprises a slope type and/or a slope value. Higuchi [0047]
While Higuchi fails to explicitly teach determining camera time points (trajectory), Song, in the field of autonomous vehicle using a monocular camera, teaches Song [3 System Architecture] teaches Similar to prior works, a set of 3D points is initialized by relative pose estimation [30], triangulation and bundle adjustment. In normal operation, referred here as steady state, our system maintains a stable set of triangulated 3D points, which are used for estimating the camera pose at the next time instant. Unlike prior works like [12], [15] that focus on small-scale environments, outdoor applications like autonomous navigation must handle 3D scene points that rapidly move out of view within a few frames. Thus, the stable set of points used for pose computation must be continually updated, which requires a novel multithreaded architecture. The system architecture at every frame in steady state operation is illustrated in Fig. 2.
Song [3.1 Pose Module] teaches at steady state, the system has access to a stable set of at least 100 3D points. Around 2; 000 FAST corners with Shi- Tomasi filtering [31] are extracted from a typical outdoor image. Similar to prior works [8], [12], we compute camera poses using pose prediction, 3D-2D matching and RANSAC-based PnP pose estimation, for which we use EPnP [32] with a model size of four points.
Song [Figure 1]

Hence, structure from motion method applied to a vehicle provided with a monocular camera which captures images during driving (Song), which allows to carry out a three-dimensional reconstruction from the captured images and determine camera trajectories in the three-dimensional reconstruction. With the teachings of Higuchi, it would be obvious to the person skilled in the art to adopt, when the above problem is to be solved, the teachings of Song, thus arriving to the method of claim 1.
Claim 6. Higuchi further teaches wherein determining the road information of the road where the vehicle is located based on the M spatial positions and the first vector comprises: determining, for any two adjacent spatial positions in the M spatial positions, a fourth vector pointing from a previous spatial position to a subsequent spatial position to obtain (M-1) fourth vectors; calculating an angle between each fourth vector and the first vector to obtain (M-1) angles; and determining the road information of the road where the vehicle is located based on the (M-1) angles. Higuchi [0044-0047]
Claim 7. Higuchi further teaches wherein determining the road information of the road where the vehicle is located based on the (M-1) angles comprises: performing statistical denoising on the (M-1) angles; calculating an average angle of angles left after the statistical denoising; and determining the road information of the road where the vehicle is located based on the average angle. Higuchi [0044-0047]
Claim 8. It differs from claim 1 in that it is a vehicle performing the method of claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 13. It differs from claim 6 in that it is a vehicle performing the method of claim 6. Therefore claim 13 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim 14. It differs from claim 7 in that it is a vehicle performing the method of claim 7. Therefore claim 14 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Claim 15. It differs in that it is a non-transitory computer readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, a method for determining road information is executed, the method of claim 1. Therefore claim 15 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claims 3-5, 9-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0222732 A1 to Higuchi et al., hereinafter, “Higuchi” in view of High Accuracy Monocular SFM and Scale Correction for Autonomous Driving to Song et al., hereinafter, “Song” in further view of Vertical Corner Line Detection on Buildings in Quasi-Manhattan World to Zhong et al., hereinafter, “Zhong”.
Claim 2. While the combination of Higuchi and Song are silent on claim 2, Zhong, in the field of line detection in image data, teaches wherein determining the first vector in the three-dimensional model comprises: determining a second vector in each image to obtain M second vectors; the second vector being configured to indicate a gravity direction of each image; and determining the first vector in the three-dimensional model based on the M second vectors. Zhong [Abstract] teaches an efficient algorithm is proposed for detecting vertical corner lines on buildings in quasi-Manhattan world scene. The vertical corner lines are useful geometric information of buildings in urban scene, whose importance is similar to that of corners on planar curves for various applications in computer vision. The algorithm employs a bottom-up and step-by-step pipeline processing procedure. First, straightline segments are extracted as low-level features from the input building image by using a fast and accurate line segment detector. Secondly, the extracted straight-line segments are clustered to groups and associated to different vanishing points, which are computed by a J-Linkage estimator and act as the mid-level features. Finally, high-level features, vertical corner lines, are detected with several geometric constraints in quasi-Manhattan world. Experimental results demonstrate the efficiency of the new algorithm., 
Zhong Figures 2 and 3]
Hence, modifying the structure from motion method applied to a vehicle provided with a monocular camera which captures images during driving (Song), which allows to carry out a three-dimensional reconstruction from the captured images and determine camera trajectories in the three-dimensional reconstruction with the teachings of Zhong of the line detection to determine gravity direction based on vertical lines. Along with the teachings of Higuchi, it would be obvious to the person skilled in the art to adopt, when the above problem is to be solved, the approach of Song, thus arriving to the method of claim 2.
Claim 3. Zhong further teaches wherein determining the second vector in each image comprises: determining, for each image, an intersection of lines projected from parallel vertical straight lines in each image; and determining the second vector in each image based on the intersection. Zhong [Abstract], Figures 2 and 3
Claim 4. Zhong further teaches wherein the three-dimensional model comprises intrinsic parameters of the camera, and extrinsic parameters of the camera corresponding to each image; and determining the first vector in the three-dimensional model based on the M second vectors comprises: calculating, for each image, a third vector in the three-dimensional model based on the intrinsic parameters, the extrinsic parameters and the second vector to obtain M third vectors; and determining the first vector in the three-dimensional model based on the M third vectors. Zhong [Abstract], Figures 2 and 3
Claim 5. Zhong further teaches wherein determining the first vector in the three-dimensional model based on the M third vectors comprises: determining a vector group for each third vector to obtain M vector groups, the vector group corresponding to each third vector comprises determined third vectors, from remaining third vectors, that an angle of each of the determined third vectors with respect to any other third vector is smaller than a preset angle; selecting a vector group comprising a maximum number of determined third vectors the M vector groups as a target vector group; and determining a third vector corresponding to the target vector group and an average vector of all the determined third vectors comprised in the target vector group and determining the average vector as the first vector in the three-dimensional model. Zhong [Abstract], Figures 2 and 3
Claim 9. It differs from claim 2 in that it is a vehicle performing the method of claim 2. Therefore claim 9 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 10. It differs from claim 3 in that it is a vehicle performing the method of claim 3. Therefore claim 10 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 11. It differs from claim 4 in that it is a vehicle performing the method of claim 4. Therefore claim 11 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 12. It differs from claim 5 in that it is a vehicle performing the method of claim 5. Therefore claim 12 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 16. It differs from claim 2 in that it is a non-transitory computer readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, a method for determining road information is executed the method of claim 2. Therefore claim 16 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 17. It differs from claim 3 in that it is a non-transitory computer readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, a method for determining road information is executed the method of claim 3. Therefore claim 17 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 18. It differs from claim 4 in that it is a non-transitory computer readable storage medium, having a computer progra0m stored thereon, wherein when the computer program is executed by a processor, a method for determining road information is executed the method of claim 4. Therefore claim 18 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 19. It differs from claim 5 in that it is a non-transitory computer readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, a method for determining road information is executed the method of claim 5. Therefore claim 19 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 20. It differs from claim 6 in that it is a non-transitory computer readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, a method for determining road information is executed the method of claim 6. Therefore claim 20 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661